Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Election/ Restriction is in response application 16/589,867 filed October 01, 2019.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7 are drawn receiving, a worksite plan to be executed by a hauling machine, a spreading machine, and a compacting machine at the worksite; assigning, the hauling machine, the spreading machine, and the compacting machine to implement tasks defined by the worksite plan based on respective capabilities of the hauling machine, the spreading machine and the compacting machine; receiving, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of a first level of completion corresponding to a first task being performed by the hauling machine, a second level of completion corresponding to a second task being performed by the spreading machine, and a third level of completion corresponding to a third task being performed by the compaction machine; and determining, a lift count based on the machine data., classified in B60G2300/026 and G07C5/0808.

II.  Claims 8-15 support a first machine of a first type operable at a worksite to perform a first task defined by a worksite plan; at least a second machine of a second type operable at the worksite to perform a second task defined by the worksite plan; and  a communication network configured to transmit signals between the controller and the first machine and the second machine, the controller being configured to: receive, from a first sensor associated with the first machine, first machine data defining an indication of completion of the first task from the first machine; receive, from a second sensor associated with the second machine, second machine data defining an indication of completion of the second task from the second machine; and determine a lift count based on the first machine data and the second machine data, the lift count defining a percentage of completion of the worksite plan., classified in G05B23/0283 , G08G1/20 and G06Q10/047  and  
Claims 16-20,  are drawn to obtaining constraint information; receive, from a first sensor associated with a first machine, first machine data defining an indication of completion of a first task; receive, from a second sensor associated with at least a second machine, second machine data defining an indication of completion of a second task…” classified in G06Q 10/1053, G05B15/02, G06Q10/0633, and G0610/04 .

 The inventions are independent or distinct, each from the other because:
Inventions I and II each are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  

The limitations of  “…receiving, a worksite plan to be executed by a hauling machine, a spreading machine, and a compacting machine at the worksite; assigning, the hauling machine, the spreading machine, and the compacting machine to implement tasks defined by the worksite plan based on respective capabilities of the hauling machine, the spreading machine and the compacting machine; receiving, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data …” are in Invention I, but not Invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;

the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623